65 F.3d 160
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Charles J. OROPALLO, Plaintiff, Appellant,v.Ronald L. POWELL, et al., Defendants, Appellees.
No. 94-1523.
United States Court of Appeals, First Circuit.
Sept. 12, 1995.

Charles J. Oropallo on brief pro se.
Jeffrey R. Howard, Atty. Gen., and Suzan M. Lehmann, Asst. Atty. Gen., on brief for appellees.
Before CYR, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
After review of the briefs and record, we conclude that the district court's order is correct.  We have reviewed Appellant Oropallo's First Amendment, honor tier and retaliation claims and find them to be without merit.  The opinion of the district court is affirmed.